UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (Date of earliest event reported):16July2012 Ensco plc (Exact name of registrant as specified in its charter) England and Wales 1-8097 98-0635229 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6 Chesterfield Gardens London, England W1J 5BQ (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: 44 (0)20 7659 4660 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS INFORMATION TO BE INCLUDED IN THE REPORT 3 Item 7.01 Results of Operations and Financial Condition 3 Item 9.01 Financial Statements and Exhibits 3 SIGNATURE 4 EXHIBIT INDEX 5 FleetStatus Report as of16 July 2012 2 INFORMATION TO BE INCLUDED IN THE REPORT Item 7.01 Regulation FD Disclosure The Fleet Status Report of Enscoplc as of 16 July 2012 is furnished as Exhibit 99.1 to this report. The information furnished in Item 7.01 and in Exhibit 99.1 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any of the Company’s filings under the Securities Act of 1933, as amended, or the Exchange Act. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Fleet Status Report of Ensco plc as of16 July2012. 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Ensco plc Date:16 July2012 /s/DOUGLAS J. MANKO Douglas J. Manko Controller 4 EXHIBITINDEX Exhibit No. Description Fleet Status Report of Enscoplc as of16July2012. 5
